DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US PG Pub. 20190019218) in view of Shin et al. (US PG Pub. 20180217490).
Regarding claims 1, 8, 9 and 15, Thompson discloses a computer-implemented method for multiple display-enabled content targeting system (para. 0043; using the mapping, the system controller 20 identifies a bundle of beamlets from the one or more MV pixels of the MV display 11a directed to the first or second viewing zone 18a or 18b to form the first or second image 25a or 25b), the computer-implemented method comprising: 
selecting, by a computer (para. 0038; processors 20a, 22a, 24a may be a general-purpose computer capable of, among other tasks, executing an operating system, executing various device drivers, and executing specialized application software used in conjunction with various embodiments of the disclosure. In some embodiments, the processors 20a, 22a, 24a may be a special-purpose processor collectively or individually. The processor 20a, 22a, 24a is capable of populating, updating, using and managing data in a processor-accessible memory or storage 20b, 22b, 24b), a particular display of a plurality of displays (MV displays 11a-11c of fig. 2) to display a particular color of a plurality of different colors at a predefined intensity to a particular content slot in a selected set of content slots to provide different content in full color images to respective viewers of a set of viewers at different viewing angles relative to the display device simultaneously (para. 0033; multi-view (MV) advertising system 10. As used herein, the term “advertising” or “targeted advertising” broadly means the use of multiple versions of individualized (targeted) visual content delivered simultaneously to more than one viewer on the same MV display to influence, persuade, or inform them.).
Thompson fails to teach a plurality of projectors in a display device to project a particular color of a plurality of different colors at a predefined intensity to a particular content slot in a selected set of content slots via a corresponding diffraction grating to provide different content in full color images.
Shin discloses a projection system (apparatus of fig. 1) comprising a diffraction element (diffraction element 10 of fig. 1) wherein a plurality of projectors includes three (P1-P3 of fig. 1) in a display device to project a particular color of a plurality of different colors at a predefined intensity to a particular content slot in a selected set of content slots via a corresponding diffraction grating to provide different content in full color images (para. 0062; projectors P1, P2, and P3 may be easy to adjust a distribution of light incident angles on the screen 50 and may be possible to select an angle suitable for diffraction. For example, color and brightness of the light from each of the projectors P1, P2, and P3 may be adjusted for each pixel through a modulation process. The image light output by each of the projectors P1, P2, and P3 is an image rendered in association with the structure of the grating pattern GP, and the number of projectors and the diffraction angle and amount of the grating pattern GP or the sub-grating pattern may be determined based on the number of views to be embodied and an angle of view.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the advertising display system of Thompson with the projection system of Shin in order to provide a three-dimensional advertising display because they are memorable and they also have a “surprise factor” which gets people to stop and take notice of the product that is being advertised.

Regarding claims 2, 10 and 16, Thompson discloses an advertising projection system that is capable of displaying a plurality of differing images in a plurality of locations (illustrated in fig. 1).
Thompson fails to teach further comprising: dividing, by the computer, a dynamic viewing display area of the display device into a plurality of different content slots logically using a plurality of diffraction gratings, wherein each projector of the plurality of projectors corresponds to a different diffraction grating of the plurality of diffraction gratings.
Shin discloses a projection system (apparatus of fig. 1) comprising a diffraction element (diffraction element 10 of fig. 1) further comprising: dividing, by the computer, a dynamic viewing display area of the display device into a plurality of different content slots logically using a plurality of diffraction gratings (GP1, GP2 and GP3 of fig. 3), wherein each projector of the plurality of projectors corresponds to a different diffraction grating of the plurality of diffraction gratings (para. 0055; The diffraction element 10 may control the light exit direction, and when different views according to the light exit direction are provided to the viewer, a 3D image may be displayed. A plurality of views, for example, thirty-six (36) views, forty-eight (48) views, or ninety-six (96) views may be provided according to the number of the grating pattern sets. According to the exemplary embodiment, the number of views may be doubled according to the number of projectors. Referring to FIG. 4, the n-number of views V11, V12, . . . V1n may be generated by the first projector P1, the n-number of views V21, V22, . . . V2n may be generated by the second projector P2, and the n-number of views V31, V32, . . . V3n may be generated by the third projector P3.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the advertising display system of Thompson with the projection system of Shin in order to provide a three-dimensional advertising display because they are memorable and they also have a “surprise factor” which gets people to stop and take notice of the product that is being advertised.

Regarding claims 3, 11 and 17, Thompson discloses further comprising: receiving, by the computer, location information regarding each respective viewer of the set of viewers in an area corresponding to the display device from a set of sensors (para. 0052; viewing zone coordinate system 40′ in 2D, which may be based on the 2D pixel coordinate system of the 2D camera (not shown) in the area via a network (illustrated in fig. 1); and determining, by the computer (20a), a viewing angle (para. 0052; it may be desirable for each point in the 2D viewing zone coordinate system 40′ to have a unique viewing angle to the MV pixels 12a-12l, such that the bundle of beamlets directed towards each viewing zone, which is formed of one or more of those points each having a unique viewing angle, can be uniquely identified. Then, multiple non-overlapping viewing zones in the 2D viewing zone coordinate system 40′ may be associated with (or “hit” by) mutually exclusive bundles of beamlets) of each respective viewer of the set of viewers in the area relative to the display device based on the location information regarding each respective viewer in the set of viewers received from the set of sensors in the area (para. 0058; sensor 13, which can identify (e.g., detect) locations of multiple viewers 16a and 16b, wherein the detected locations may be used to define the multiple viewing zones 18a and 18b in the viewing zone coordinate system 40).

Regarding claims 4, 12 and 18, Thompson discloses further comprising: selecting, by the computer (para. 0038; processors 20a, 22a, 24a may be a general-purpose computer capable of, among other tasks, executing an operating system, executing various device drivers, and executing specialized application software used in conjunction with various embodiments of the disclosure. In some embodiments, the processors 20a, 22a, 24a may be a special-purpose processor collectively or individually. The processor 20a, 22a, 24a is capable of populating, updating, using and managing data in a processor-accessible memory or storage 20b, 22b, 24b), a set of content slots (viewing zones) from a plurality of different content slots (illustrated in fig. 1 as “MV Display 1-3”) to form the selected set of content slots to display specific content (para. 0100; MV displays, different targeted advertising contents can be simultaneously displayed at different viewing zones by the same MV display when different shopping scenarios (e.g., different shoppers with different preferences or characteristics) are happening simultaneously) to each respective viewer (shopper) of the set of viewers based on determined viewing angle of each respective viewer in the set of viewers relative to the display device (para. 0052; it may be desirable for each point in the 2D viewing zone coordinate system 40′ to have a unique viewing angle to the MV pixels 12a-12l, such that the bundle of beamlets directed towards each viewing zone, which is formed of one or more of those points each having a unique viewing angle).

Regarding claims 5, 13 and 19, Thompson discloses further comprising: identifying, by the computer (para. 0038; processors 20a, 22a, 24a may be a general-purpose computer capable of, among other tasks, executing an operating system, executing various device drivers, and executing specialized application software used in conjunction with various embodiments of the disclosure. In some embodiments, the processors 20a, 22a, 24a may be a special-purpose processor collectively or individually. The processor 20a, 22a, 24a is capable of populating, updating, using and managing data in a processor-accessible memory or storage 20b, 22b, 24b), different content to display in each respective content slot of the selected set of content slots based on defined content display criteria (para. 0100; MV displays, different targeted advertising contents can be simultaneously displayed at different viewing zones by the same MV display when different shopping scenarios (e.g., different shoppers with different preferences or characteristics) are happening simultaneously).

Regarding claims 6, 14 and 20, Thompson discloses an advertising projection system that is capable of displaying a plurality of differing images in a plurality of locations (illustrated in fig. 1).
Thompson fails to teach wherein each particular projector of the plurality of projectors projects a different color of the plurality of different colors at the predefined intensity to each particular content slot in the selected set of content slots via the corresponding diffraction grating to provide the full color images of the different content.
Shin discloses wherein each particular projector of the plurality of projectors (P1, P2 and P3 of fig. 1) projects a different color of the plurality of different colors at the predefined intensity to each particular content slot in the selected set of content slots via the corresponding diffraction grating to provide the full color images of the different content (para. 0062; projectors P1, P2, and P3 may be easy to adjust a distribution of light incident angles on the screen 50 and may be possible to select an angle suitable for diffraction. For example, color and brightness of the light from each of the projectors P1, P2, and P3 may be adjusted for each pixel through a modulation process. The image light output by each of the projectors P1, P2, and P3 is an image rendered in association with the structure of the grating pattern GP, and the number of projectors and the diffraction angle and amount of the grating pattern GP).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the advertising display system of Thompson with the projection system of Shin in order to provide a three-dimensional advertising display because they are memorable and they also have a “surprise factor” which gets people to stop and take notice of the product that is being advertised.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US PG Pub. 20190019218) and Shin et al. (US PG Pub. 20180217490) as applied to claim 1 above, and further in view of Kobayashi et al (JP 2000321674).
Regarding claim 7, Thompson as modified by Shin discloses an advertising projection system that is capable of displaying a plurality of differing images in a plurality of locations (illustrated in fig. 1).
Thompson as modified by Shin fails to explicitly teach wherein the plurality of different colors includes a red color, a green color, and a blue color.
Kobayashi discloses a holographic projection system comprising a diffraction grating (pg. 4 6th para.; each diffraction grating SR has The red wavelength is a specific wavelength, the diffraction grating SG has a green wavelength as a specific wavelength, and the diffraction grating SB has a blue wavelength as a specific wavelength, and each of the diffraction gratings emits projection light of each wavelength in a direction perpendicular to the screen surface) wherein the plurality of different colors includes a red color, a green color, and a blue color (illustrated in fig. 1c).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the advertising system of Thompson and Shin with the wavelengths of Kobayashi in order to provide a projection system with the capability of projecting a white image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        20 July 2022

/TOAN TON/
Supervisory Patent Examiner, Art Unit 2882